490 So.2d 93 (1986)
Christopher MORTIMER, Appellant,
v.
The STATE of Florida, Appellee.
No. 85-504.
District Court of Appeal of Florida, Third District.
February 18, 1986.
*94 Bennett H. Brummer, Public Defender and Eric Wm. Hendon, Sp. Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Renee Ruska Pelzman and Nancy Wear, Asst. Attys. Gen., for appellee.
Before SCHWARTZ, C.J., and BARKDULL and JORGENSON, JJ.
PER CURIAM.
We hold that notations on a guidelines sentencing score sheet will not suffice as a written order stating reasons to enhance a sentence. State v. Jackson, 478 So.2d 1054 (Fla. 1985), Reichman v. State, 473 So.2d 1324 (Fla. 1st DCA 1985); Rule 3.701(d)(11) Fla.R.Crim.P. Therefore the sentence under review is reversed and the matter is returned to the trial court for resentencing.
Reversed and remanded.